DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/08/2020 and 08/16/2021.  Claims 21-40 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 02/04/2021 and 06/30/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,869,283. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 21 Claims
‘283 Patent Claim 1 Claims
A user equipment (UE) comprising: a memory to store multiple power headroom (PHR) values for dual connectivity; and one or more processors to:
One or more non-transitory computer-readable media comprising compute device-executable instructions, wherein the instructions, in response to execution by a user equipment ("UE"), cause the UE to:
generate a media access control (MAC) control element associated with the multiple power headroom (PHR) values for dual connectivity, wherein the MAC control element includes:
generate a media access control ("MAC") control element associated with extended power headroom ("PHR") for dual connectivity, wherein the MAC control element includes:
a first plurality of octets associated with a master cell group, the first plurality of octets to include a first PHR value associated with a first wireless primary cell (PCell) of the master cell group; and
a first plurality of octets associated with a master cell group, the first plurality of octets to include a PHR value associated with a first wireless primary cell ("PCell") of the master cell group; and
a second plurality of octets associated with a secondary cell group, the second plurality of octets to include a second PHR value associated with a second wireless PCell of the secondary cell group; and
a second plurality of octets associated with a secondary cell group, the second plurality of octets to include a PHR value associated with a second wireless PCell of the secondary cell group; and
instruct the UE to transmit the MAC control element to one or more base stations.
cause transmitter circuitry of the UE to transmit the MAC control element to one or more evolved Node Bs.


Rationales:
From the above claim comparison, one can see that claim 21 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 1 of the ‘283 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 22-25, the claims are deemed obvious over the dependent claims 2-5, respectively of the ‘283 patent for the same rationales applied to base claim 21 as above discussed.




Instant Application Claim 26 Claims
‘283 Patent Claim 6 Claims
One or more non-transitory computer-readable media comprising compute device-executable instructions, wherein the instructions, in response to execution by a processor, cause the processor to:
One or more non-transitory computer-readable media comprising compute device-executable instructions, wherein the instructions, in response to execution by a processor, cause the processor to:
determine at least one duration that corresponds to at least one of more than one periodic power headroom (PHR) timers to be used by a user equipment (UE) to identify a time for transmission of information associated with multiple PHR values for dual connectivity; and
determine at least one duration that corresponds to at least one of more than one periodic power headroom ("PHR") timers to be used by a user equipment ("UE") to identify a time for transmission of information associated with extended PHR for dual connectivity; and
cause transmitter circuitry to transmit a signal to the UE, the signal including at least one value based on the at least one duration;
cause transmitter circuitry to transmit a signal to the UE, the signal including at least one value based on the at least one duration;
responsive to transmission of the signal, identify a received communication including a media access control (MAC) control element, wherein the MAC control element includes:
responsive to transmission of the signal, identify a received communication including a media access control ("MAC") control element, wherein the MAC control element includes:
a first plurality of octets associated with a master cell group that corresponds to a first base station, the first plurality of octets to include a first PHR value associated with a first wireless primary cell (PCell) of the master cell group; and
a first plurality of octets associated with a master cell group that corresponds to a first evolved Node B ("eNB"), the first plurality of octets to include a PHR value associated with a first wireless primary cell ("PCell") of the master cell group; and
a second plurality of octets associated with a secondary cell group that corresponds to a second base station, the second plurality of octets to include a second PHR value associated with a second wireless primary cell (PCell) of the secondary cell group.
a second plurality of octets associated with a secondary cell group that corresponds to a second different eNB, the second plurality of octets to include a PHR value associated with a second wireless primary cell ("PCell") of the secondary cell group.


Rationales:
From the above claim comparison, one can see that claim 26 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 6 of the ‘283 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 27-34, the claims are deemed obvious over the dependent claims 7-14, respectively of the ‘283 patent for the same rationales applied to base claim 26 as above discussed.

Instant Application Claim 35 Claims
‘283 Patent Claim 15 Claims 
A method for a user equipment (UE), the method comprising:
An apparatus to be included in a user equipment ("UE"), the apparatus comprising: transmitter circuitry; and processor circuitry coupled to the transmitter circuitry, the processor circuitry
simultaneously operating on a first wireless primary cell (PCell), provided by a first base station of a master cell group, and a second wireless PCell, provided by a second base station of a secondary cell group, and
to simultaneously operate on a first wireless primary cell ("PCell"), provided by a first eNB of a master cell group, and a second wireless PCell, provided by a second eNB of a secondary cell group, and
to compute a first power headroom (PHR) value associated with the first wireless PCell and a second PHR value associated with the second wireless PCell;
to compute a power headroom ("PHR") value associated with the first wireless PCell and a PHR value associated with the second wireless PCell;
generating a media access control (MAC) control element, wherein the MAC control element includes:
the processor circuitry to generate a media access control ("MAC") control element, wherein the MAC control element includes:
a first plurality of octets to include the first PHR value associated with the first wireless PCell; and
a first plurality of octets to include the PHR value associated with the first wireless PCell; and
a second plurality of octets associated to include the second PHR value associated with the second wireless PCell; and
a second plurality of octets associated to include the PHR value associated with the second wireless PCell; and
transmitting the MAC control element to at least one of the first base station and the second base station.
the processor circuitry to cause the transmitter circuitry to transmit the MAC control element to at least one of the eNBs.


Rationales:
From the above claim comparison, one can see that claim 35 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 15 of the ‘283 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 36-40, the claims are deemed obvious over the dependent claims 16-20, respectively of the ‘283 patent for the same rationales applied to base claim 35 as above discussed.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,014,259. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 21 Claims
‘259 Patent Claim 1 Claims
A user equipment (UE) comprising: a memory to store multiple power headroom (PHR) values for dual connectivity; and one or more processors to:
One or more non-transitory computer-readable media comprising compute device-executable instructions, wherein the instructions, in response to execution by a user equipment (“UE”), cause the UE to:
generate a media access control (MAC) control element associated with the multiple power headroom (PHR) values for dual connectivity, wherein the MAC control element includes:
generate a media access control (“MAC”) control element associated with power headroom (“PHR”) information for dual connectivity, wherein the MAC control element includes:
a first plurality of octets associated with a master cell group, the first plurality of octets to include a first PHR value associated with a first wireless primary cell (PCell) of the master cell group; and
one or more first octets associated with a master cell group, the one or more first octets to include a PHR value associated with a first wireless primary cell (“PCell”) of the master cell group; and
a second plurality of octets associated with a secondary cell group, the second plurality of octets to include a second PHR value associated with a second wireless PCell of the secondary cell group; and
one or more second octets associated with a secondary cell group, the one or more second octets to include a PHR value associated with a second wireless PCell of the secondary cell group; and
instruct the UE to transmit the MAC control element to one or more base stations.
cause transmitter circuitry of the UE to transmit the MAC control element to one or more evolved Node Bs.



Rationales:
From the above claim comparison, one can see that claim 21 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 1 of the ‘259 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 22-25, the claims are deemed obvious over the dependent claims 2-5, respectively of the ‘259 patent for the same rationales applied to base claim 21 as above discussed.

Instant Application Claim 26 Claims
‘259 Patent Claim 6 Claims
One or more non-transitory computer-readable media comprising compute device-executable instructions, wherein the instructions, in response to execution by a processor, cause the processor to:
An apparatus to be included in an evolved Node B (“eNB”), the apparatus comprising: transmitter circuitry; and processor circuitry coupled to the transmitter circuitry, the processor circuitry to:
determine at least one duration that corresponds to at least one of more than one periodic power headroom (PHR) timers to be used by a user equipment (UE) to identify a time for transmission of information associated with multiple PHR values for dual connectivity; and
determine at least one duration that corresponds to at least one of more than one periodic power headroom (“PHR”) timers to be used by a user equipment (“UE”) to identify a time for transmission of PHR information for dual connectivity; and
cause transmitter circuitry to transmit a signal to the UE, the signal including at least one value based on the at least one duration;
cause the transmitter circuitry to transmit a signal to the UE, the signal including at least one value based on the at least one duration;
responsive to transmission of the signal, identify a received communication including a media access control (MAC) control element, wherein the MAC control element includes:
responsive to transmission of the signal, identify a received communication including a media access control (“MAC”) control element, wherein the MAC control element includes:
a first plurality of octets associated with a master cell group that corresponds to a first base station, the first plurality of octets to include a first PHR value associated with a first wireless primary cell (PCell) of the master cell group; and
one or more first octets associated with a master cell group that corresponds to the eNB, the one or more first octets to include a PHR value associated with a first wireless primary cell (“PCell”) of the master cell group; and
a second plurality of octets associated with a secondary cell group that corresponds to a second base station, the second plurality of octets to include a second PHR value associated with a second wireless primary cell (PCell) of the secondary cell group.
one or more second octets associated with a secondary cell group that corresponds to a remote eNB, the one or more second octets to include a PHR value associated with a second wireless PCell of the secondary cell group.


Rationales:
From the above claim comparison, one can see that claim 26 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 6 of the ‘259 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 27-34, the claims are deemed obvious over the dependent claims 7-14, respectively of the ‘259 patent for the same rationales applied to base claim 26 as above discussed.

Instant Application Claim 35 Claims
‘259 Patent Claim 15 Claims 
A method for a user equipment (UE), the method comprising:
An apparatus to be included in a user equipment (“UE”), the apparatus comprising: transmitter circuitry; and processor circuitry coupled to the transmitter circuitry, the processor circuitry
simultaneously operating on a first wireless primary cell (PCell), provided by a first base station of a master cell group, and a second wireless PCell, provided by a second base station of a secondary cell group, and
to simultaneously operate on a first wireless primary cell (“PCell”), provided by a first eNB of a master cell group, and a second wireless PCell, provided by a second eNB of a secondary cell group, and
to compute a first power headroom (PHR) value associated with the first wireless PCell and a second PHR value associated with the second wireless PCell;
to compute a power headroom (“PHR”) value associated with the first wireless PCell and a PHR value associated with the second wireless PCell;
generating a media access control (MAC) control element, wherein the MAC control element includes:
the processor circuitry to generate a media access control (“MAC”) control element, wherein the MAC control element includes:
a first plurality of octets to include the first PHR value associated with the first wireless PCell; and
one or more first octets to include the PHR value associated with the first wireless PCell; and
a second plurality of octets associated to include the second PHR value associated with the second wireless PCell; and
one or more second octets to include the PHR value associated with the second wireless PCell; and
transmitting the MAC control element to at least one of the first base station and the second base station.
the processor circuitry to cause the transmitter circuitry to transmit the MAC control element to at least one of the eNBs.


Rationales:
From the above claim comparison, one can see that claim 35 of the instant application overlaps in claim scope and in that it recites the same limitations as those in claim 15 of the ‘259 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent-filed patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 36-40, the claims are deemed obvious over the dependent claims 16-20, respectively of the ‘259 patent for the same rationales applied to base claim 35 as above discussed.

Allowable Subject Matter
It is noted that claims 21-40 of the instant application claim variously and essentially the same limitations as those in claims 1-20 of the ‘283 patent and claims 1-20 of the ‘259 patent as above discussed.  Should a response to this office action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panasonic, Uplink transmission power management and PHR reporting for dual connectivity, 3GPP TSG RAN WG2 Meeting #84, R2-133945, 3 pages, November 2013.
Ericsson, Considerations on power control for Dual Connectivity, 3GPP TSG-RAN WG2 #84 Tdoc, R2-134234, 4 pages, November 2013.
Kim et al. (US 10,149,295).
Yi et al. (US 2016/0150485).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 2, 2022